DETAILED ACTION
	This is a final Office Action on the merits for application 16/652,158. Receipt of the amendments and arguments filed on 07/11/2022 is acknowledged.
Claims 1 and 28-42 are pending.
Claims 2-27 are cancelled.
Claims 1 and 28-42 are examined.

Claim Objections
Claim 39 is objected to because of the following informalities: the second to last line of claim 39 misspells “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 defines “the decomposition booster,” which lacks antecedent basis and renders the claimed invention indefinite since one of ordinary skill in the art would not know what booster is being referred back to. For examining purposes and in light of the specification and drawings, claim 38 introduces a decomposition booster that is separate from the inhibitor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 28, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiler (DE 10 2015113210).
Regarding claim 1, Heiler discloses a method of controlling decomposition of artificial or hybrid turf, the method comprising: 
providing a completely or partially compostable turf (the turf is a hybrid turf formed by natural or artificial turf and a base layer, where such a base layer and turf are constructed from biodegradable materials and thus is at least partially compostable), the turf being a completely or partially compostable artificial turf or a hybrid turf comprising a completely or partially compostable hybrid turf support (the base layer is essentially non-biodegradable under environmental conditions until it is subjected to elevated temperatures or physical or chemical parameters to encourage biodegradation and is configured to support the natural or artificial turf), the turf comprising a decomposition inhibitor, 
wherein the decomposition inhibitor has a decomposition-inhibiting functionality expiring after defined period of time has elapsed or wherein the decomposition inhibitor is configured to leave the turf until the defined period of time has elapsed (paragraph 15 of the English translation discloses that PLA or other plastics can be used for the fibers of the base layer, where such plastics are biodegradable under defined conditions, such as through elevated temperature changes, and thus can be considered to expire after the defined period of time or can be considered to leave the turf at such a defined period of time, where the defined period of time is considered the time at which the user applies the activation threshold to decompose the turf as needed).
Regarding claim 28, Heiler discloses adding a decomposition booster other than water to the turf, the decomposition booster being configured to compost the turf, and wherein the decomposition booster is added in temporal proximity to the time when the defined period of time has elapsed, within two weeks before and two weeks after the time when the defined period of time has elapsed (as explained above, the decomposition booster can be considered the temperature, UV rays, organisms, or combinations of such boosters which are configured to decompose the plastic material of the turf, where such a booster is applied at the pre-defined time when the user wants to decompose the turf as needed and thus applied within the range of time as defined).
Regarding claim 39, Heiler discloses a completely or partially compostable hybrid or artificial turf (the turf is a hybrid turf formed by natural or artificial turf and a base layer, where such a base layer and turf are constructed from biodegradable materials and thus is at least partially compostable), the turf being a completely or partially compostable artificial turf or a hybrid turf comprising a completely or partially compostable hybrid turf support (the base layer is essentially non-biodegradable under environmental conditions until it is subjected to elevated temperatures or physical or chemical parameters to encourage biodegradation and is configured to support the natural or artificial turf), the turf comprising a decomposition inhibitor, wherein the decomposition inhibitor in the turf has a decomposition-inhibiting functionality expiring after a defined period of time has elapsed or wherein the decomposition inhibitor is configured to leave the turf until the defined period of time has elapsed (paragraph 15 of the English translation discloses that PLA or other plastics can be used for the fibers of the base layer, where such plastics are biodegradable under defined conditions, such as through elevated temperature changes, and thus can be considered to expire after the defined period of time or can be considered to leave the turf at such a defined period of time, where the defined period of time is considered the time at which the user applies the activation threshold to decompose the turf as needed).
Regarding claim 40, Heiler discloses the turf is configured to resist decomposition in response to repeated exposure to water for at least the defined period of time (Heiler discloses the turf is configured to properly function and not decompose to elements, such as heat, sunlight and water, during normal use of the turf but will decompose when elevated levels of such elements are present), or is configured to be composted in response to the adding of a decomposition booster other than water to the turf (the booster can be considered the elevated temperature, UV, or bacteria as explained in the English translation).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossing et al. (WO 2007114686).
Regarding claim 1, Rossing et al. disclose a method of controlling decomposition of artificial or hybrid turf, the method comprising: providing a completely or partially compostable turf (the turf is a hybrid turf which can be formed with a combination of natural and artificial turf and a base layer, where such a base layer and turf are constructed from biodegradable materials and thus is at least partially compostable), the turf being a completely or partially compostable hybrid turf support (the base layer is formed from synthetic fibers which are configured to slowly break down), the turf comprising a decomposition inhibitor, wherein the decomposition inhibitor has a decomposition-inhibiting functionality expiring after a defined period of time has elapsed or wherein the decomposition inhibitor is configured to leave the turf until the defined period of time has elapsed (page 4 discloses the base layer is constructed from synthetic fibers so as to be preprogramed to slowly break down over time under the influence of weather and the presence of a second material component, such as PLA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 36, and 41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heiler.
Regarding claim 29, Heiler discloses dividing the turf into pieces; and wherein the adding of the decomposition booster comprises mixing the decomposition booster with a turf material or applying the decomposition booster on the turf before the turf is divided (paragraph [0032] of the English translation discloses that such base layer is removed from the ground and fed through a composting area where the decomposition booster is added/applied, where such a removal of the base layer from the ground is considered inherently done in pieces due to the size of the field at a sports facility where the base layer is applied). However, if the Examiner is considered to over broadly interpret Heiler as comprising the step of dividing the turf into pieces, Heiler teaches that such turf is provided to in pieces to form a sports field within a sports facility, where all of such sports field cannot be provided within the apparatus which is to apply the elevated temperature or UV or bacteria and thus it would have been obvious to have divided the field and turf into pieces so as to insert such smaller pieces within the apparatus to decompose the turf as needed.
Regarding claim 36, Heiler discloses the type and concentration of the decomposition inhibitor is chosen such that the defined time period is in the range of 4-18 months for one-season hybrid turf, in the range of 4-24 months for hybrid turf patches, and in a range of 1-10 years for multi-season hybrid or artificial turf (paragraph 0004 of the English translation discloses such hybrid turfs are known and replaced or renewed after a few years and thus the hybrid turf of Heiler would be replaced within the 1-10 year period as defined). However, if the Examiner is considered to over broadly interpret Heiler as meeting such limitations for the turf as disclosed within Heiler, Heiler discloses that typical lifespans for hybrid turfs are a few year and one of ordinary skill in the art would understand that “a few years” would cover years over 1 year but less than 10 years, where it would have been obvious to have constructed the turf and decomposition inhibitor of Heiler such that the turf lasts between 1-10 years in order to reduce how often such a turf needs to be replaced but to also allow a user to replace such a turf as needed based on the sports facility where it is used.
Regarding claim 41, Heiler discloses the defined time period is in the range of 4-18 months for one-season hybrid turf, in the range of 4-24 months for hybrid turf patches, and in a range of 1-10 years for multi-season hybrid or artificial turf (paragraph 0004 of the English translation discloses such hybrid turfs are known and replaced or renewed after a few years and thus the hybrid turf of Heiler would be replaced within the 1-10 year period as defined). However, if the Examiner is considered to over broadly interpret Heiler as meeting such limitations for the turf as disclosed within Heiler, Heiler discloses that typical lifespans for hybrid turfs are a few year and one of ordinary skill in the art would understand that “a few years” would cover years over 1 year but less than 10 years, where it would have been obvious to have constructed the turf and decomposition inhibitor of Heiler such that the turf lasts between 1-10 years in order to reduce how often such a turf needs to be replaced but to also allow a user to replace such a turf as needed based on the sports facility where it is used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Heiler in view of Lee et al. (U.S. Publication 2017/0081808).
Regarding claim 30, Heiler discloses the artificial turf fibers can be constructed from PLA (see paragraph [0015] of the English translation) except for the specific fibers for the carrier mesh and material for the backing as defined. However, it is highly well known in the art, as evidenced by Lee et al., that biodegradable hybrid turf surfaces can be constructed from a backing, carrier layer from jute (see paragraph 70) and comprise of a latex coating to stabilize the assembly (see paragraph 54). Such materials as defined in claim 30 are commonly used in the art and thus it would have been obvious to have constructed the carrier mesh of Heiler to comprise of a jute fiber and a backing of latex, as taught in Lee et al., in order to form a compostable hybrid turf assembly using known materials that are strong enough for use but degrade as needed and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiler in view of Weller et al. (U.S. Publication 2016/0271285).
Regarding claim 31, Heiler discloses the use of bacteria and/or the enzymes which organisms release in order to decompose the artificial turf as needed; however, Heiler does not disclose the specific strain of bacteria with such enzymes as defined. It is highly well known in the art, as evidenced by Weller et al., that Bacillus and Psuedomonas strains of bacteria are commonly used microbes for decomposing artificial turf. Therefore, it would have been obvious to have used bacillus or pseudomonas type bacteria to decompose the turf of Heiler in order to properly degrade and decompose the turf as needed.

Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Heiler in view of George et al. (U.S. Publication 2013/0034671).
Regarding claim 32, Heiler discloses the claimed invention except for the artificial turf fibers comprising a compostable dye including chlorophyll. However, it is highly well known in the art, as evidenced by George et al., artificial turf fibers can comprise of chlorin-based organic colorants, such as chlorophyll and chlorophyll derivatives, in order to enhance the appearance of the field where the turf is provided. Therefore, it would have been obvious to have provided the fibers of Heiler with chlorophyll dye, as taught in George et al., in order to enhance the appearance of the field where the turf is to be laid.

Claim(s) 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Heiler in view of Sutton et al. (U.S. Publication 2013/0092281).
Regarding claims 33 and 34, Heiler disclose the claimed invention except for an antimicrobial substance, such as one as defined in claim 34. It is highly well known in the art, as evidenced by Sutton et al., that HALS-light stabilizers are used within artificial turf assemblies in order to provide the turf with UV stability and prevent increased degradation from sunlight and other UV rays during use. Heiler discloses a plurality of methods of degrading such turf and thus it would have been obvious to have provided the turf of Heiler to comprise of an antimicrobial substance, such as a HALS-light stabilizer, as taught in Sutton et al., in order to prevent UV degradation during use while also allowing decomposition using temperature or bacterial means as taught in Heiler.

Claim(s) 33, 35, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Heiler in view of Tetrault et al. (U.S. Publication 2012/0258811).
Regarding claims 33 and 35, Heiler discloses the claimed invention except for an antimicrobial substance, such as chitosan, zeolite or activated carbon, as defined in claim 35. However, it is highly well known in the art, as evidenced by Tetrault et al., that zeolites and activated carbon are commonly used within synthetic turfs for odor absorbing and inhibiting purposes, thus further preventing decomposition of the turf through such means. Therefore, it would have been obvious to have constructed the turf of Heiler to comprise of an antimicrobial substance, such as zeolites or activated carbon as taught in Tetrault et al., in order to provide odor control to the turf and prevent decomposition through the elements that cause odor. 
Regarding claim 42, Heiler disclose the claimed invention except for the decomposition inhibitor comprises an antimicrobial substance. However, it is highly well known in the art, as evidenced by Tetrault et al., that zeolites and activated carbon are commonly used within synthetic turfs for odor absorbing and inhibiting purposes, thus further preventing decomposition of the turf through such means. Therefore, it would have been obvious to have constructed the turf of Heiler to comprise of an antimicrobial substance, such as zeolites or activated carbon as taught in Tetrault et al., in order to provide odor control to the turf and prevent decomposition through the elements that cause odor.

 Claim(s) 37 is rejected under 35 U.S.C. 103 as being unpatentable over Heiler in view of des Garennes et al. (U.S. Publication 2017/0175343).
Regarding claim 37, Heiler discloses the claimed invention except for repeatedly applying the same type of decomposition inhibitor or another type of inhibitor during the defined period of time and stopping application when the defined period of time has elapsed. However, it is highly well known in the art, as evidenced by des Garennes et al., that synthetic turf fields can be rescued and rejuvenated using a method, where the  method includes spraying a disinfectant upon the field to prevent decomposition through bacteria or other elements that could destroy such turf during use, where such method steps can be repeated as needed in order to provide upkeep to such turf fields. Therefore, it would have been obvious to have repeatedly sprayed disinfectants to the turf of Heiler during the life of the turf of Heiler, as taught in des Garennes et al., in order to rejuvenate such a field and prevent premature decomposition of the field during use. It would thus have been obvious to stop spraying such disinfectant to the turf of Heiler after the period of time of viability of the field has elapsed so as to allow a new turf field to be laid and used as taught in Heiler and thus meet such method steps as defined.

Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over Heiler in view of McAnany et al. (U.S. Publication 2016/0186387).
Regarding claim 38, Heiler discloses the claimed invention except specifically for providing a decomposition booster selectively to one or more sub-areas of the turf but not to other areas. However, it is highly well known in the art, as evidenced by McAnany et al., that artificial turf is evaluated to see whether such turf can be repaired or if beyond repair can be replaced with new turf. Thus, it would have been obvious, during the life of the turf field of Heiler, to repair and replace certain subareas of the turf field as needed, as taught in McAnany et al., in order to provide a more aesthetic turf field for use. Thus, when certain subareas of the field of Heiler are replaced, as taught in McAnany et al., only such subareas would be subjected to the decomposition booster, whether it be water, temperature, UV, or bacteria as taught Heiler, such subareas would selectively receive such decomposition boosters while other areas, which are only repaired, are not and thus meet such method steps as defined.

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejection of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejection of the previous Office Action is withdrawn.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “the decomposition inhibitor as explained in the present application is a compound that prevents the decomposition of the various materials of the artificial or hybrid turf” and is not the PLA or other biodegradable plastics of the prior art of record, Applicant does not specifically define what such a decomposition inhibitor is within claim 1 and thus does not further specify or define such an inhibitor over the turf fiber materials alone. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As explained in Heiler, such turf fibers are constructed from a composition which prevents decomposition except when elevated temperature, UV, or bacteria is present and thus meets such decomposition inhibitor elements as broadly defined. The rejections are thus considered proper and are upheld.
Applicant argues that the present invention uses “a decomposition inhibitor which is added, for example, during the manufacturing of the various parts of the turf,” however, such features are not present within the claimed invention. All that is required is that the turf comprise of such a decomposition inhibitor, where Applicant does not further define the material of the turf or other elements of the turf other than that it comprises of such an inhibitor. The prior art of record comprises of an inhibitor as broadly defined and thus meets such limitations as defined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635